DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending.  Claims 1 and 10-11 have been amended and no new claims have been added.
Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered under 35 USC 101 and 35 USC 112 but they are not persuasive.  
With respect to the rejection under 35 USC 101, the Applicant argues that the amended claims recite patent eligible subject matter because under the prong 1 of the Alice test the claimed invention “provide a simple and intuitive interface for a user by enabling the user to cause the processing to be performed simply by holding the card up to the information processing apparatus without manipulating any input buttons” (see Remarks - 4/6/21, pg. 7-8).  The Examiner respectfully disagrees.  As exemplified in claim 1, the limitation “each recording medium is presented to the apparatus by a respective user for reading by the apparatus” recites concepts similarly held to be an abstract idea such as a certain method of organizing human activity.  Specifically, “present[ing] to the apparatus by a respective user for reading by the apparatus” does not recite eligible subject matter but recites steps of managing personal behavior or relationships or interactions (including social activities and following rules or instructions) which have been held to be abstract(see MPEP 2106.04(a)(2)(II)).  It follows that the Applicant’s argument is not persuasive.  
With respect to the second prong, the Applicant argues that the claims recite “inventiveness” and “solves the problems associated with gamers being unable to quickly and easily command game Alice analysis (see Remarks, pg. 8).  The Examiner in not persuaded by this argument.  Under Step 2A-prong 2, the additional elements recited in the claims beyond the judicial exceptions are evaluated to determine whether they integrate the exception into a practical application of the exception (see MPEP 2106.04(d)).  With respect to the instant claims, the additional elements recite highly-generalized computer components which are recited to perform extra solution activity (e.g., data gathering steps), invoked merely to implement the abstract idea, and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the rejection under 35 USC §112, the Applicant argues that “specifying the software with the identification information by referring to storage contents of the storage section” is i) adequately described in the Specification and ii) clearly links and/or associate the corresponding structure to the claimed function.  Specifically, the Applicant argues that i) Figs. 3-5, 7 and paragraph 26-30, 36-46, and 83-90 of the Specification provides adequate written description to show possession and ii) paragraph 37 discloses that claimed invention may be configured by “a circuit block, a memory and other large scale integration (LSI) in terms of the hardware, and can be realized by the program and the like which are loaded into the memory” which means that the functional blocks can be realized as various forms of only the hardware, only the software, or a combination-thereof.  The Examiner respectfully disagrees.  As discussed in the rejection below, the limitation “specifying the software with the identification information by referring to storage contents of the storage section” is disclosed in the Specification by the general statement that the system contains “system software which species the software responsible to the card of interest” and “the specified software is a specific function of the application software or the system software” (see Specification, Fig. 4, 0030).  Although the Specification discloses a storage section containing a behavior DB and see Specification, Fig. 4, 0030, 0037).  Stated differently, the mere general reference to “system software which specifies the software responsible” is not sufficient to disclose the particular algorithm (e.g., necessary steps) of how the inventor intended to achieve the claimed function.  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the rejection under 35 USC 102, the Applicant’s arguments have been fully considered and are persuasive.  It follows that the rejection under 35 USC 102 has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations to an abstract idea such as “each identification information identifying a respective behavior of a plurality of behaviors” – mental process (e.g., observation, evaluation, judgement, opinion); “each recording medium is presented to the apparatus by a respective user for reading by the apparatus” – a certain method of organizing human activity; and “the behavior identified by the identification information recorded in the recording medium presented by the respective user is known to the respective user from an illustration on the recording medium” – certain method of organizing human activity and/or mental process.  Therefore the claims are found to recite an abstract idea under Step 2A-prong 1.  
 This judicial exception is not integrated into a practical application because the remaining limitations such as “an information acquiring section configured to acquire identification information recorded in a recording medium, the recording medium being one of a plurality of recording media, each recording medium of the plurality of recording media having recorded see MPEP 2106.05 (g) and (f)).   The remaining additional elements such as “a storage section configured to store the identification information”, and “a processing section configured to specify the software associated with the identification information by referring to storage contents of the storage section” recite steps to invoked highly-generalized components performing mere data gathering, storage, and steps to implement the abstract idea on a general purpose component and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application.  
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “an information acquiring section”, “a storage section”, and “a processing section” of an information apparatus are well-known, routine, and conventional computer components.  For instance a review of the Specification indicates that the components of the information processing apparatus may be a portable terminal or stationary terminal including apparatus other than a gaming machine such as a smartphone or tablet.  Moreover, the prior art of Moon. (US 2005/0240676 A1) discloses an information processing apparatus comprises an information acquiring section (e.g., a card reader), a processing section (e.g., processor), and a storage section (e.g., memory unit) as well known to those skilled in see Moon, 0124).  Therefore when these additional elements are considered either alone or as a collective whole they do not amount to significantly more than the abstract idea.  For at least these reasons, the claims are found to recite an abstract idea without significantly more.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional 
“an information acquiring section acquiring information recorded in a recording medium”;
“a storage section storing the identification and software associated with the identification information and software associated with the identification information”; and
“a processing section, when the identification information is acquired by the information acquiring section, configured to specify the software associated with the identification information by referring to storage contents of the storage section” as recited in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims define the invention as a broad genus claim but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  For instance, the limitation “an information acquiring section acquiring identification information recorded in a recording medium” is directed to an unbounded functional limitation which cover all ways for acquiring “identification information on a recording medium”.  However, the Specification only contemplates the use of a card 20 employing NFC technology to acquiring information on a recording medium (see Specification, 0010-0015).  As the claim recites only generic elements of computer systems (e.g., identification see MPEP 2161.01 I and 2181).
Furthermore, the limitation “a processing section, when the identification information is acquired by the information acquiring section, configured to specify the software associated with the identification information by referring to storage contents of the storage section” and “specifying software associated with the acquired identification information by referring to storage contents of a storage section storing identification information and software associated with the identification information” (as recited by independent Claims 11-12) are each directed to an unbounded functional limitation which covers all ways to processing identification information and techniques to specify the software associated with the identification information by referring to storage content of the storage section the subject matter lacks adequate written description of the breadth of the claimed invention.  For instance, a review of the Specification discloses the general statement that “[t]he system software specifies the software responsible to the card of interest” and that the storage section includes a behavior DB and a program storing section (see Specification, Fig. 4, 0037)).   Stated differently, the Specification discloses a storage section contains and stores content to process the identification information but fails to disclose the corresponding algorithm (e.g., necessary steps) of see MPEP 2106.01 I and 2181, citing Vasudevan Software v. MicroStrategy Inc., 782 F.3d 671, 682, wherein the corresponding algorithm for the interrelationship and interdependence of computer hardware and software to access disparate databases was not satisfied).  For at least these reasons, the claims are found to lack adequate written description for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 contain the limitation “a processing section, when the identification is acquired by the information acquiring section, configured to specify the software associated with the identification information by referring to storage contents of the storage section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of the Specification discloses an information processing system wherein “the system software specifies the software responsible to the card 20 of interest” and “the specified software is a specific function of the application software or the system software” (see Specification, 0030).  However, the Specification fails to disclose the corresponding algorithm (e.g., necessary steps in how the general purpose computer is transformed as programmed to perform the special purpose computer (see MPEP 2181 II B.).  In the instance application, the Specification provides mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming or see MPEP 2181 II B. – citing Aristocrat,  521 F.3d 1328, 1334).  Therefore the disclosure fails to clearly link or associates the structure, material, or acts to the claimed function.  For at least these reasons, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715